Exhibit 10.7




PREPARED BY:

)

)

Anderson, McCoy & Orta, P.C.

)

100 N. Broadway, Suite 2600

)

Oklahoma City, Oklahoma 73102

)

Attn: Mike Anderson

)

Loan No. 92-5100037

)







ASSUMPTION AGREEMENT

This Assumption Agreement ("Assumption Agreement") is made this 18th of August ,
2011, by U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO
BANK OF AMERICA, N.A., IN ITS CAPACITY AS TRUSTEE, SUCCESSOR TO WELLS FARGO
BANK, N.A., IN ITS CAPACITY AS TRUSTEE, FOR THE REGISTERED HOLDERS OF GS
MORTGAGE SECURITIES CORPORATION II, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2006 GG8 ("Noteholder"), Mullins Crossing, LLC, a Georgia
limited liability company ("Borrower"), Inland Diversified Evans Mullins,
L.L.C., a Delaware limited liability company ("Assumptor"), and Inland
Diversified Real Estate Trust, Inc., a Maryland corporation ("New Guarantor").




RECITALS




A.

Noteholder's predecessor in interest, Goldman Sachs Commercial Mortgage Capital,
L.P., a Delaware limited partnership ("Original Lender"), made a loan to
Borrower in the original principal amount of Twenty Three Million Five Hundred
Thousand and no/100 Dollars ($23,500,000.00) ("Loan"), under the terms and
provisions set forth in the following loan documents, all of which are dated as
of August 8, 2006, unless otherwise noted:

1.

Deed to Secure Debt Note ("Note") in the original principal amount of the Loan,
made by Borrower and payable to Original Lender;

2.

Deed to Secure Debt, Assignment of Rents and Security Agreement executed by
Borrower to Original Lender which secures the Note and other obligations of
Borrower ("Security Deed"), and which Security Deed was recorded on August 8,
2006, in Book 5575, Page 232 with the Columbia County Clerk, State of Georgia
("Official Records"), the Original Lender's interest under which was assigned to
Noteholder by instrument recorded on June 29, 2007, in Book 6065, Page 237, and
further assigned to Noteholder by Assignment recorded March 8, 2010, in Book
7277, Page 71, in the Official Records;

3.

Assignment of Leases and Rents executed by Borrower, which was recorded on
August 8, 2006, in Book 5576, Page 1, with the Official




1




4.




Records, the Original Lender's interest under which was assigned to Noteholder
by instrument recorded on June 29, 2007, in Book 6065, Page 242 in the Official
Records;

4.

Environmental and Hazardous Substances Indemnity Agreement executed by Borrower
("Environmental Agreement");

5.

Manager's Consent and Subordination of Management Agreement executed by Borrower
and Collett & Associates, LLC, a North Carolina limited liability company;

6.

Mold Prevention and Maintenance Agreement executed by Borrower;

7.

UCC-1 Financing Statement filed on August 8, 2006, in Book 5576, Page 17 with
the Official Records ("County UCC"); and

8.

UCC-1 Financing Statement filed on August 8, 2006, as Instrument 036-060-00863,
with the Superior Court of Columbia County, Georgia (central filing) ("State
UCC").




The above documents and any other loan documents executed by Borrower,
including, in each case, any prior amendments thereto, together with this
Assumption Agreement are hereinafter collectively defined as the "Loan
Documents".

B.

As of August 10, 2011:




The principal balance outstanding under the Note was $22,232,585.35;

1.

Accrued interest on the Note has been paid through August 5, 2011;

2.

The balance in the tax escrow reserve (as defined in Section 5 of the Security
Deed) was $-0-;

3.

The balance in the insurance escrow reserve (as defined in Section 5 of the
Security Deed) was $-0-; and,

4.

The balance in the replacement reserve (as defined in Section 6 of the Security
Deed) was $-0-.

C.

Borrower has sold and conveyed the Property and the Collateral to Assumptor, or
is about to sell and convey the Property and the Collateral to Assumptor, and
both parties desire to obtain from Noteholder a waiver of any right Noteholder
may have under the Loan Documents to accelerate the Maturity Date of the Note by
virtue of such conveyance.








2




Exhibit 10.7




D.

Subject to the terms and conditions hereof, Noteholder is willing to consent to
the sale and conveyance of the Property and the Collateral, and to waive any
right of acceleration of the Maturity Date of the Note upon assumption by
Assumptor of all obligations of Borrower under the Loan Documents.




NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the parties agree as follows:




1.      Incorporation. The foregoing recitals are incorporated herein by this
reference.

2.

Assumption Fee. As consideration for Noteholder's execution of this Assumption
Agreement and in addition to any other sums due hereunder, Assumptor agrees to
pay Noteholder or Noteholder's servicer(s) (all as set forth in the escrow
instructions to be executed in connection with the closing of this assumption)
an assumption fee of $40,000.00 due on execution of this Assumption Agreement by
Noteholder.

3.

Conditions Precedent. The following are conditions precedent to Noteholder's
obligations under this Assumption Agreement:




a.

The irrevocable commitment of Chicago Title Insurance Company ("Title Company")
to issue a new policy identical to Existing Title Policy, insuring Noteholder
that the priority and validity of the Security Deed has not been and will not be
impaired by this Assumption Agreement, the conveyance of the Property, or the
transaction contemplated hereby;

b.

Receipt and approval by Noteholder of: (i) the executed original of this
Assumption Agreement; (ii) an executed original of a Memorandum of Assumption
Agreement in the form attached hereto as EXHIBIT A and otherwise in form and
substance acceptable to Noteholder ("Memorandum of Assumption Agreement"); and
(iii) any other documents and agreements which are required pursuant to this
Assumption Agreement, in form and content acceptable to Noteholder;

c.

Recordation in the Official Records of the Memorandum of Assumption Agreement,
together with such other documents and agreements, if any, required pursuant to
this Assumption Agreement or which Noteholder has requested to be recorded or
filed;

d.

Delivery to Noteholder of UCC-1 Financing Statements in proper form for filing
in the appropriate jurisdictions as




3




4.




determined by Noteholder, which Assumptor expressly authorizes Noteholder to
file;




e.

Execution and delivery to Noteholder by New Guarantor of a Limited Payment
Guaranty ("New Guaranty") in favor of Noteholder and in form and substance
acceptable to Noteholder, pursuant to which New Guarantor irrevocably guarantees
payment for certain amounts due under the Loan as more specifically set forth in
the New Guaranty;

f.

Execution and delivery to Noteholder by New Guarantor of a Guaranty of Recourse
Obligations ("New Recourse Guaranty") in favor of Noteholder and in form and
substance acceptable to Noteholder, pursuant to which New Guarantor irrevocably
guarantees payment of certain obligations due under the Note as more
specifically set forth in the New Guaranty;

g.

Execution and delivery to Noteholder by Assumptor and New Guarantor of
Environmental and Hazardous Substances Indemnity Agreement ("New Environmental
Agreement") in favor of Noteholder and in form and substance acceptable to
Noteholder;

h.

Delivery to Noteholder of the organizational documents and evidence of good
standing of Assumptor, its constituent parties, and of New Guarantor, together
with such resolutions or certificates as Noteholder may require, in form and
content acceptable to Noteholder, authorizing the assumption of the Loan and
executed by the appropriate persons and/or entities on behalf of Assumptor and
New Guarantor;

i.

The representations and warranties contained herein are true and correct;

j.

Receipt  by  Noteholder  of  certificates   of  insurance evidencing Assumptor's
casualty insurance policy (ACORD 27) and comprehensive liability insurance
policy (ACORD 25) with respect to the Property, each in form and amount
satisfactory to Noteholder, with the annual premium for same to be paid at
closing;

k.

Receipt by Noteholder of a copy of the warranty deed by which title to the
Property will be conveyed to Assumptor,




4




Exhibit 10.7




and the purchase and sale agreement documenting the sale of the Property to
Assumptor;

l.

Receipt by Noteholder of an executed assignment of the purchaser's interest in
the purchase and sale agreement for the Property from the purchaser named
therein to Assumptor;

m.

Receipt by Noteholder of an executed Form W-9 for Assumptor;

n.

Receipt by Noteholder of a copy of the new property management agreement for the
Property in form and substance, and with a manager, acceptable to Noteholder,
along with an executed assignment of management agreement acceptable to
Noteholder;

o.

Noteholder shall have received such opinions of counsel as may be required by
Noteholder's counsel or the Loan Documents, addressed to Noteholder: (a) opining
to the validity, enforceability, due execution and compliance of this Assumption
Agreement, the transfer to Assumptor, and the terms and provisions hereof, and
any other agreement executed in connection with the transactions contemplated
hereby, the authority of the Assumptor and any constituents of the Assumptor, to
execute and deliver this Assumption Agreement and perform their obligations
under the Note and other Loan Documents, and the transactions referenced herein
with the provisions of the Internal Revenue Code as the same pertain to real
estate mortgage investment conduits, and such other matters as reasonably
requested by the Noteholder, (b) a non-consolidation opinion satisfactory to
Noteholder in its sole discretion; Assumptor to provide to Noteholder a
bankruptcy non-consolidation opinion executed by Assumptor’s counsel in form and
substance acceptable to Noteholder, and (c) from Delaware counsel opining as to
the due formation of the Assumptor single purpose entity and bankruptcy remote
nature of Assumptor and the enforceability of the springing member provisions of
the Assumptor's operating agreement;

p.

Payment of the assumption fee provided for in Section 2 above;

q.

Borrower's reimbursement to Noteholder of Noteholder's costs and expenses
incurred in connection with this Assumption Agreement and the transactions
contemplated




5




4.




hereby, including, without limitation, title insurance costs, escrow and
recording fees, attorneys' fees, appraisal, engineers' and inspection fees and
documentation costs and charges, whether such services are furnished by
Noteholder's employees, agents or independent contractors;

r.

Execution and delivery to Noteholder by Assumptor of a Collateral Reserve
Agreement in favor of Noteholder and in form and substance acceptable to
Noteholder, and the deposit by Assumptor of $1,500,000.00 into the new
Collateral Reserve Escrow; and,

s.

Execution and delivery to Noteholder by Assumptor of a Lease Reserve Agreement
in favor of Noteholder and in form and substance acceptable to Noteholder, and
the deposit by Assumptor of $1,300,000.00 into the new Lease Reserve Escrow.

4.

Effective Date. The effective date of this Assumption Agreement shall be the
date the Memorandum of Assumption Agreement is recorded in the Official Records
("Effective Date").

5.

Assumption. Assumptor hereby assumes and agrees to pay when due all sums due or
to become due or owing under the Note, the Security Deed and the other Loan
Documents and shall hereafter faithfully perform all of Borrower's obligations
under and be bound by all of the provisions of the Loan Documents and assumes
all liabilities of Borrower under the Loan Documents as if Assumptor were an
original signatory thereto. The execution of this Assumption Agreement by
Assumptor shall be deemed its execution of the Note, the Security Deed and the
other Loan Documents.

6.

Partial Release of Borrower; Release of Noteholder. Noteholder hereby releases
(on the Effective Date) Borrower from liability under the Loan Documents other
than this Assumption Agreement; provided however, that the parties hereby
acknowledge and agree that Borrower is expressly not released from and nothing
contained herein is intended to limit, impair, terminate or revoke, any of
Borrower's obligations with respect to the matters set forth in Section 13 of
the Note, to the extent the same arise out of or in connection with any act or
omission occurring on or before the Effective Date (the "Retained Obligations"),
and that such obligations shall continue in full force and effect in accordance
with the terms and provisions thereof and hereof. Borrower's obligations under
the Loan Documents with respect to the Retained Obligations shall not be
discharged or reduced by any extension, amendment, renewal or




6




Exhibit 10.7




modification to, the Note, the Security Deed or any other Loan Documents,
including, without limitation, changes to the terms of repayment thereof,
modifications, extensions or renewals of repayment dates, releases or
subordinations of security in whole or in part, changes in the interest rate or
advances of additional funds by Noteholder in its discretion for purposes
related to those set forth in the Loan Documents. Each of Borrower, Assumptor
and New Guarantor hereby fully releases (on the Effective Date) Noteholder and
any servicer(s) of the Loan from any liability of any kind arising out of or in
connection with the Loan or the Loan Documents other than this Assumption
Agreement. Each of Borrower, Assumptor and New Guarantor after consultation with
its respective attorney, hereby expressly waives the benefits of the provisions
of applicable law, if any, which provides to the effect that:




"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which,
if known by him or her, must have materially affected his or her settlement with
the debtor."

From time to time without first requiring performance on the part of Assumptor,
Noteholder may look to and require performance by Borrower of all Retained
Obligations. Borrower waives all presentments, demands for performance, notices
of nonperformance, protests, notices of protest and notices of dishonor of all
or any part of the indebtedness now existing or hereafter arising under the Loan
Documents.




7.      Representations and Warranties.




a. Assignment. Borrower and Assumptor each hereby represents and warrants to
Noteholder that Borrower has irrevocably and unconditionally transferred and
assigned to Assumptor all of Borrower's right, title and interest in and to:

i.

The Property and the Collateral;

ii.

The Loan Documents;

iii.

All leases related to the Property or the Collateral;

iv.

All rights as named insured under all casualty and liability insurance policies
(and all endorsements in connection therewith) relating to the Property or the
Collateral (unless, but only to the extent that, Assumptor is obtaining its own
such insurance policies);




7




4.




v.

All reciprocal easement agreements, operating agreements, and declarations of
conditions, covenants and restrictions related to the Property;

vi.

All prepaid rents and security deposits, if any, held by Borrower in connection
with leases of any part of the Property or the Collateral; and

vii.

All funds, if any, deposited in impound accounts held by or for the benefit of
Noteholder pursuant to the terms of the Loan Documents.




Borrower and Assumptor each hereby further represents and warrants to Noteholder
that no consent to the transfer of the Property and the Collateral to Assumptor
is required under any agreement to which Borrower or Assumptor is a party,
including, without limitation, under any lease, operating agreement, mortgage or
security instrument (other than the Loan Documents), or if such consent is
required, that the parties have obtained all such consents.

b.

No Defaults. Assumptor and Borrower each hereby represents and warrants, to the
best of its respective knowledge, that no default, event of default, breach or
failure of condition has occurred, or would exist with notice or the lapse of
time or both, under any of the Loan Documents, as modified by this Assumption
Agreement, and all representations and warranties herein and in the other Loan
Documents are true and correct.

c.

Loan Documents. Assumptor represents and warrants to Noteholder that Assumptor
has actual knowledge of all terms and conditions of the Loan Documents, and
agrees that Noteholder has no obligation or duty to provide any information to
Assumptor regarding the terms and conditions of the Loan Documents. Assumptor
further agrees that all representations, agreements and warranties in the Loan
Documents regarding Borrower, its status, authority, financial condition and
business shall apply to Assumptor as well as to Borrower, as though Assumptor
were the borrower originally named in the Loan Documents. Assumptor further
understands and acknowledges that, except as expressly provided in a writing
executed by Noteholder, Noteholder has not waived any right of Noteholder or
obligation of Borrower or Assumptor under the Loan Documents and Noteholder has
not agreed to any modification of any provision of any Loan Document or to any
extension of the Loan.

d.

Financial Statements. Assumptor represents and warrants to Noteholder that the
financial statements of Assumptor, of each member of Assumptor and of each New
Guarantor, if any, previously delivered by Borrower, Assumptor or any of such
parties to Noteholder: (i) are materially complete and correct; (ii) present
fairly the financial condition of each of such parties; and (iii) have been
prepared in accordance with generally accepted accounting principles
consistently applied or other accounting standards approved by Noteholder.
Assumptor further represents and




8




Exhibit 10.7




warrants to Noteholder that, since the date of such financial statements, there
has been no material adverse change in the financial condition of any of such
parties, nor have any assets or properties reflected on such financial
statements been sold, transferred, assigned, mortgaged, pledged or encumbered
except as previously disclosed in writing by Assumptor to Noteholder and
approved in writing by Noteholder.

e.

Reports. Assumptor represents and warrants to Noteholder that all reports,
documents, instruments and information delivered to Noteholder in connection
with Assumptor's assumption of the Loan: (i) are correct and sufficiently
complete, to the best of its knowledge and belief, give Noteholder accurate
knowledge of their subject matter; and (ii) do not contain any misrepresentation
of a material fact or omission of a material fact which omission makes the
provided information misleading.




Assumptor Location. Assumptor represents and warrants that its chief executive
office (or principal residence, if applicable) is located at the following
address: c/o Inland Diversified Evans Mullins, L.L.C., c/o Inland Diversified
Real Estate Trust, Inc., 2901 Butterfield Road, Oak Brook, IL 60523. Assumptor
represents and warrants that its state of formation is Delaware. All
organizational documents of Assumptor delivered to Noteholder are complete and
accurate in every respect. Assumptor's legal name is exactly as shown on page
one of this Assumption Agreement. Assumptor shall not change Assumptor's name
or, as applicable, Assumptor's chief executive office, Assumptor's principal
residence or the jurisdiction in which Assumptor is organized, without giving
Noteholder at least 30 days' prior written notice.

g.

No Adverse Change. Assumptor and New Guarantor represent and warrant to
Noteholder that since the date of the financial statements for Assumptor and New
Guarantor submitted by Assumptor in connection with its application to assume
the Loan, there has occurred no adverse change in the financial condition of
Assumptor or New Guarantor.

h.

No Pledge of Equity Interests. Assumptor and New Guarantor represent and warrant
to Noteholder that no equity interest in Assumptor or an entity that, directly
or indirectly, owns an equity interest in Assumptor has been pledged,
hypothecated or otherwise encumbered as security for any obligation, and that no
portion of the capital contributed to Assumptor, directly or indirectly, in
connection with Assumptor's acquisition of the Property consists of borrowed
funds.




i.

Embargoed Person. Assumptor and New Guarantor represent and warrant that
none of the funds or other assets of Assumptor or New Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any person,
entity
or government subject to trade restrictions under U.S. law, including but not





9




4.




limited to, the USA PATRIOT Act (including the anti-terrorism provisions
thereof), the International Economic Powers Act, 50 U.S.C. §§ 1701, et. seq.,
the
Trading with the Enemy Act, 50 U.S.C. App. 1 et. seq., and any Executive Orders
or regulations promulgated thereunder, including those related to Specially
Designated Nationals and Specially Designated Global Terrorists ("Embargoed
Person") and further warrant and represent to its best knowledge and belief that
no Embargoed Person has any interest of any nature whatsoever in Assumptor or
New Guarantor with the result that the investment in Assumptor (whether
directly or indirectly) is prohibited by law.




8. Waiver of Acceleration. Noteholder hereby consents to the sale and conveyance
of the Property and Collateral and agrees that it shall not exercise its right
to cause all sums secured by the Security Deed to become immediately due and
payable because of the conveyance of the Property and the Collateral from
Borrower to Assumptor; provided however. Noteholder reserves its right under the
terms of the Security Deed or any other Loan Document to accelerate all
principal and interest in the event of any subsequent sale, transfer,
encumbrance or other conveyance of the Property, the Collateral or any interest
in Assumptor, except as permitted by the Loan Documents.




Hazardous Materials. Without in any way limiting any other provision of this
Assumption Agreement, Assumptor and Borrower expressly reaffirm as of the date
hereof, and Assumptor reaffirms continuing hereafter: (a) each and every
representation and warranty in the Loan Documents respecting "Hazardous
Materials"; and (b) each and every covenant and indemnity in the Loan Documents
respecting "Hazardous Materials".




Multiple Parties. If more than one person or entity has signed this Assumption
Agreement as Assumptor or Borrower, then all references in this Assumption
Agreement to Assumptor or Borrower shall mean each and all of the persons so
signing, as applicable. The liability of all persons and entities signing shall
be joint and several with all others similarly liable.




Confirmation of Security Interest. Nothing contained herein shall affect or be
construed to affect any lien, charge or encumbrance created by any Loan Document
or the priority of that lien, charge or encumbrance. All assignments and
transfers by Borrower to Assumptor are subject to any security interest(s) held
by Noteholder.




Notices. All notices to be given to Assumptor pursuant to the Loan Documents
shall be addressed as follows:








10




Exhibit 10.7




Inland Diversified Evans Mullins, L.L.C.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: Barry Lazarus

Telephone: 630-218-8000

Telecopy: 630-218-4957




And copy:




Inland Diversified Real Estate Trust, Inc. 2901 Butterfield Road Oak Brook, IL
60523 Attn: General Counsel




Integration; Interpretation. The Loan Documents, including this Assumption
Agreement, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated herein and supersede all
prior negotiations. The Loan Documents shall not be modified except by written
instrument executed by Noteholder and Assumptor. Any reference in any of the

Loan Documents to the property or the Collateral shall include all or any parts
of the Property or the Collateral.

14.

Successors and Assigns. This Assumption Agreement is binding upon and shall
inure to the benefit of the heirs, successors and assigns of the parties but
subject to all prohibitions of transfers contained in any Loan Document.

15.

Attorneys' Fees; Enforcement. If any attorney is engaged by Noteholder to
enforce, construe or defend any provision of this Assumption Agreement, or as a
consequence of any default under or breach of this Assumption Agreement, with or
without the filing of any legal action or proceeding, Assumptor shall pay to
Noteholder, upon demand, the amount of all attorneys' fees and costs reasonably
incurred by Noteholder in connection therewith, together with interest thereon
from the date of such demand at the rate of interest applicable to the principal
balance of the Note as specified therein.

16.

Right of Transfer of Property. The parties acknowledge that Section 8 of the
Security Deed provides that Noteholder shall consent to the voluntary sale or
exchange of all of the Property, all subject, however, to the terms and
conditions set forth therein. The parties agree that this Assumption Agreement
and the actions to be taken as contemplated herein shall constitute one such
consent.

17.

Miscellaneous.




a.

This Assumption Agreement shall be governed and interpreted in accordance with
the laws of the jurisdiction(s) specified in the other Loan Documents as
governing the other Loan Documents. In any action brought or arising out of this
Assumption Agreement,




11




4.




Borrower and Assumptor, and general partners, members and joint venturers of
them, hereby consent to the jurisdiction of any state or federal court having
proper venue as specified in the other Loan Documents and also consent to the
service of process by any means authorized by the law of such jurisdiction(s).
Except as expressly provided otherwise herein, all terms used herein shall have
the meaning given to them in the Loan Documents. Time is of the essence of each
term of the Loan Documents, including this Assumption Agreement. If any
provision of this Assumption Agreement or any of the other Loan Documents shall
be determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom and the remaining
parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had not been a part thereof.

b.

Notwithstanding anything to the contrary herein, this Agreement is subject to
the provisions of Section 13 of the Note as if such provisions were set forth at
length herein.

18.

Counterparts. This Assumption Agreement may be executed in any number of
counterparts, each of which when executed and delivered will be deemed an
original and all of which taken together will be deemed to be one and the same
instrument.

19.

Amendments to Security Deed. The Security Deed is hereby amended as follows:




a.

Section 7(e) is hereby deleted in its entirety.

b.

Sections 9(1) and 9(r) are hereby deleted in their entirety.

c.

The date "August 8, 2006" and the law firm reference of "Kennedy Covington
Lobdell & Hickman, L.L.P." found in section 9(s) are hereby

deleted and replaced respectively with "August

, 2011" and "Thompson &

Coburn LLP".

d.

The words "monthly" and "month" found in section 17(b)(ii) are hereby replaced
respectively with "quarterly" and "quarter".

e.

The words "the same is filed of record;" found at the end of section 22(i) are
hereby deleted and replaced with "Borrower receives written notice of the lien".




[SIGNATURE PAGES FOLLOW]





12










IN WITNESS WHEREOF, Noteholder, Assumptor, New Guarantor and Borrower have
caused this Assumption Agreement to be duly executed as of the date first above
written.




NOTEHOLDER:




U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE, SUCCESSOR-IN-INTEREST TO
BANK OF AMERICA, N.A., IN ITS CAPACITY
AS TRUSTEE, SUCCESSOR TO WELLS
FARGO BANK, N.A., IN ITS CAPACITY AS
TRUSTEE, FOR THE REGISTERED HOLDERS
OF GS MORTGAGE SECURITIES
CORPORATION

II, COMMERCIAL

MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2006 GG8

By: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer under the Pooling
and Servicing Agreement dated as of October 1,2006




By:

Name:

Title:

WITNESS:







Name :




Notary:

Name :

My commission expires:













By: /s/ Barry L. Lazarus

Name: Barry L. Lazarus

Title: President




WITNESS:




/s/ Mary A. Pechous

Name: Mary A. Pechous




Notary: /s/ Michael A. Shlau

Name: Michael A. Shlau

My commission expires:




NEW GUARANTOR:




Inland Diversified Real Estate Trust, Inc., a

Maryland corporation




By: /s/ Barry L. Lazarus

Name: Barry L. Lazarus

Title: President










WITNESS:




/s/ Mary A. Pechous

Name: Mary A. Pechous




Notary: /s/ Michael A. Shlau

Name: Michael A. Shlau

My commission expires:


















































WITNESS:







Name:




Notary:

Name:

My commission expires:

BORROWER:




Mullins Crossing, LLC, a Georgia limited liability company




By:    Mullins GP, LLC, its Manager




By: /s/ John Collett

Name: John Collett Title: Manager
















EXHIBIT A TO ASSUMPTION AGREEMENT

























Cross reference to Deed Book 5575, Page 232, Columbia County, Georgia Records

PREPARED BY AND

WHEN RECORDED MAIL TO:




Anderson, McCoy & Orta, P.C. 100 N. Broadway, Suite 2600 Oklahoma City, Oklahoma
73102 Attn: Mike Anderson Loan No. 92-5100037

) ) ) ) ) ) ) )







MEMORANDUM OF ASSUMPTION AGREEMENT




Mullins Crossing, LLC, a Georgia limited liability company, with a mailing
address at 1111 Metropolitan Avenue, Suite 700, Charlotte, NC 28204
("Borrower"), Inland Diversified Evans Mullins, L.L.C., a Delaware limited
liability company, with a mailing address at c/o Inland Diversified Evans
Mullins, LLC, 2901 Butterfield Road, Oak Brook, IL 60523 ("Assumptor"), Inland
Diversified Real Estate Trust, Inc., a Maryland corporation, with a mailing
address at c/o Inland Diversified Evans Mullins, LLC, 2901 Butterfield Road, Oak
Brook, IL 60523 ("New Guarantor"), and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., IN ITS CAPACITY AS
TRUSTEE, SUCCESSOR TO WELLS FARGO BANK, N.A., IN ITS CAPACITY AS TRUSTEE, FOR
THE REGISTERED HOLDERS OF GS MORTGAGE SECURITIES CORPORATION II, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2006 GG8, with a mailing address c/o
Wells Fargo Bank, N. A., Commercial Mortgage Servicing, 1901 Harrison Street,
2nd Floor, Oakland, CA 94612 ("Noteholder"), are parties to that certain
ASSUMPTION AGREEMENT dated of even date herewith ("Assumption Agreement"). The
undersigned parties agree that all obligations under that certain Deed to Secure
Debt Note ("Note") dated
















August 8, 2006, in the original principal amount of Twenty Three Million Five
Hundred Thousand and no/100 Dollars ($23,500,000.00), secured by that certain
Deed to Secure Debt,

Assignment of Rents and Security Agreement executed by Borrower and recorded on
August 8, 2006, in Book 5575, Page 232 with the Columbia County Clerk, State of
Georgia ("Official Records"), the Original Lender's interest under which was
assigned by instrument recorded on June 29, 2007, in Book 6065, Page 237, and
further assigned to Noteholder by Assignment recorded March 8, 2010, in Book
7277, Page 71, in said Official Records; that certain Assignment of Leases and
Rents executed by Borrower, which was recorded on August 8, 2006, in Book 5576,
Page 1, with said Official Records, the Original Lender's interest under which
was assigned by instrument recorded on June 29, 2007, in Book 6065, Page 242 in
said Official Records, and further assigned to Noteholder by Assignment recorded
March 8, 2010, in Book 7277, Page 71, in said Official Records; that certain
UCC-1 Financing Statement filed on August 8, 2006, in Book 5576, Page 17 with
said Official Records; and all other Loan Documents (as defined in the
Assumption Agreement) securing the real property described on EXHIBIT A, have
been assumed by Assumptor upon the terms and conditions set forth in the
Assumption Agreement. The Assumption Agreement is by this reference incorporated
herein and made a part hereof. This Memorandum of Assumption Agreement may be
executed in any number of counterparts, each of which when executed and
delivered will be deemed an original and all of which taken together will be
deemed to be one and the same instrument.

Dated:

,2011

1189351_1





ENDNOTES







ASSUMPTOR:




Inland Diversified Evans Mullins, L.L.C., a Delaware limited liability company




By:    Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its
sole member












